$fifr$trdA[
          llntbc @nite! Ststes @ourt otjfelersl                                @taims
                                              No. l3-568C
                                       (Filed: January 31, 2014)
                                         (Not for Publication)
                                                                                          FILED
* * * * * * * * * * * * !t * * * * * * * ***    * * * * *

                                                                                        JAN 3 1   2014
ANTHONY C. KENNEY.
                                                                                     U.S, cUURT oF
                                                                                    FEDERAL CLA'MS
                        Plaintiff,

                 v.

THE UNITED STATES,

                        Defendant.

*r,***********            **t ******r.*****


                                      ORDER OF DISMISSAL



UI[!{\[S,Judse.
       This matter comes before the Court on Defendant's motion to dismiss Plaintiff s
complaint for lack of subject-matter jurisdiction under Rule 12(b)(l) of the Rules of the United
States Court of Federal Claims ("RCFC"). Because Plaintiff has failed to allege any actionable
claim against the United States, the Court grants Defendant's motion and dismisses the
complaint for Iack of subject-matter jurisdiction.

                                               Background

        On August 9,2013, Plaintiff pro se, Anthony C. Kenney, filed a complaint, seeking relief
against the "U.S. District Court of Columbia Circuit." Compl. I . The complaint is largely a list
of statutory codes and constitutional provisions, including, "title VII of the civil rights act," the
"first admendment [sic]," "antitrust law," and "(42 u.s.c. 1981)section [sic]." Id. Plaintiff fails
to explain why he is suing the United States District Court for the District of Columbia or
possibly the United States Court of Appeals for the District of Columbia Circuit but apparently
asks this Court to submit the case to mediation or to transfer the case to an unnamed state court.
      The case appears to relate to previous litigation Plaintiff brought against Swift
Transportation Company ("Swift Transportation"). Id. at 4-19.' After Swift Transportation
declined to hire Plaintiff as a truck driver, Plaintiff filed suit against the company in the United
States District Court for the Eastem District of Arkansas on March 2,2000, chiefly alleging that
Swift Transportation did not hire him "because of his race (black) in violation of Title VII ofthe
Civil Rights Act of 1964 . . . ." Id. at 18. The parties entered into an arbitration agreement on
March 25, 2004, "agreeing to submit all claims alleged in the case to binding arbitration . . . ."
Id. The arbitrator dismissed Plaintiffs claims with prejudice, finding that "Swift Transportation
legitimately declined to hire Kenney because he submitted an incomplete application." Id. at 19.

         Plaintiff then filed a litany of actions regarding the arbitration award, filing claims, for
example, in district courts in Arkansas, Oklahoma, Minnesota, and the District of Columbia.
Def.'s Mot. to Dismiss App. Al-20; Compl. 3-19. The United States District Court for the
District of Columbia dismissed Plaintiff s lawsuit against Swift Transportation on July 31,2012,
for failing to comply with Rule 8(a) of the Federal Rules of Civil Procedure. Def.'s Mot. to
Dismiss App. A19-20. In particular, the Court found that Plaintiff "neither articulates abasis for
this Court's jurisdiction, states a claim showing an entitlement to relief, nor demands any
particular form of relief." Id. at A20. Plaintiff also filed two cases in the Court of Federal
Claims that were dismissed for lack ofjurisdiction. Kennev v. United States, No. l2-521 (Fed.
Cl. Aug. 24,2012); Kenney v. United Stares, No. l0-471 (Fed. Cl. July 30,2010). Additionally,
Plaintiffs complaint includes a February l, 2013 letter from the United States Court of Appeals
for the District of Columbia Circuit's Appellate Mediation Program denying Plaintiff s request to
mediate his judicial misconduct complaint, and Plaintiff appears to be challenging the denial of
this request. Compl. at 3.

                                            Discussion

         When deciding a motion to dismiss under Rule 12(bxl), the Court of Federal Claims
assumes all of plaintiff s factual allegations are true and draws "all reasonable inferences in
plaintiffs favor." Henke v. United States, 60 F.3d 795,797 (Fed. Cir. 1995); Goel v. United
 States, 62 Fed. Cl. 804, 806 (2004). A plaintiff bears the burden of establishing subjecr-matter
jurisdiction by a preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv.,
 846F.2d746,748 (Fed. Cir. 1988); BearinePoint. Inc. v. United States,77 Fed. Cl. 189, 193
(2007). If subj ect-matter jurisdiction cannot be established, the Court must dismiss plaintiff s
complaint. RCFC l2(hX3); see also Tindle v. United States, 56 Fed. Cl.337,341 (2003).

        The Court holds a pgq se plaintiffs pleadings to a less stringent standard than litigants
represented by counsel. Haines v. Kemer, 404 U.S. 519,520 (1972) (per curiam). The Federal
Circuit has cautioned that it "does not expect a plq se litigant to be made to jump through a
confusing array of procedural hoops." Mendozav. MeritSys. Prot. Bd.,966F.2d650,653 (Fed.
Cir. 1992). Pro se plaintiffs, however, must still satis$/ the Court's jurisdictional requirements.
Minehan v. United States, 75 Fed. C|.249,253 (2007\.



       ' Pages 3 through 19 of the complaint include previous decisions, letters, and filings
from various courts and proceedings conceming Plaintiff s actions against Swift Transportation.
An arbitration award is attached at pages l8 and 19 ofthe complaint.
         In this case, Plaintiff appears to be suing either the United States District Court for the
District of Columbia or the United States Court of Appeals for the District of Columbia Circuit
in relation to Plaintiffs longstanding claims against Swift Transportation. Compl. l, l8-19;
Dei's Mot. to Dismiss, App. A19-20. Even construing the complaint liberally, Plaintiff has
failed to establish subject-matter jurisdiction. It is well established that the only proper
defendant in any matter belore this Court is the United States. Stephenson v. United States, 58
Fed. Cl. 186, 190 (2003) (citing United States v. Sherwood, 312 U.S. 584, 588 (1941)). The
United States is not liable for the actions of nonfederal parties who are not agents of the United
States. Vlahakis v. United States,215 Ct. Cl. 1018, l0l8-19 (1978); Fullard v. United States, 78
Fed. Cl. 294,300-01 (2007); Steohenson, 58 Fed. Cl. at 190. The Courr cannot review the
District Court's dismissal of Plaintiff s lawsuit against Swift Transportation because this Court
"does not have jurisdiction to review the decisions of district courts . . . relating to proceedings
before those courts." Joshua v. United States, l7 F.3d 378, 380 (Fed. Cir. 1994). Nor can this
court entertain Plaintiffs judicial misconduct claims. o'connor v. united states, Nos. 09-
334C, 09-335C &. 09-348C,2009 WL 4020235, at *2 (Fed. Cl. Nov. 6, 2009) (,,Because the
statute regarding judicial misconduct does not mandate the payment of money for its violation,
no such case may be brought in this court.").




       Defendant's motion to dismiss is GRANTED. The Clerk of Court is directed to dismiss
the complaint without prejudice for lack ofjurisdiction.

                                                      t,'\          /:.t..    ,)    ,   ---..   t'^-,
                                                        h'wt*tt/&n 6YA ?r/.U--
                                                     Judge